DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-12, 18 and 22-26 are currently pending.  Claims 1-5, 6-10, 13-17 and 19-21 are canceled.  Claims 22 and 25 are amended.      

Information Disclosure Statement 
The Information Disclosure Statements filed 7/22/2021 and 9/17/2021 have been reviewed.     

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   

Objections/Rejections Withdrawn 

Claim Objections
           In light of the cancellation of the claims the objection to the specification is withdrawn.  



Claim Rejections - 35 USC § 112
In light of the cancelation of and amendments to the claims the rejection of claims 11-18 and 21-26 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn.  

Claim Rejections - 35 USC § 103
In light of the cancelation of and amendments to the claims the rejection of claims 11-12, 17 and 22-26 under 35 U.S.C. 103 as being unpatentable over DuBois et al. US 2007/0071780 (3/29/2007) in view of Dykstra (US 2007/0275866 A1)(11/29/2007) as evidenced by the specification is withdrawn.  

In light of the cancelation of and amendments to the claims the rejection of claim 18  under 35 U.S.C. 103 as being unpatentable over  DuBois et al. US 2007/0071780 (3/29/2007) in view of Dykstra (US 2007/0275866 A1)(11/29/2007) as applied to claims 11-12, 17 and 22-26 and further in view of “Antiperspirant and Breast Cancer Risk” American Cancer Society, (1/10/2008)(“ACS”) is withdrawn.

New Rejections  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over DuBois et al. US 2007/0071780 (3/29/2007) in view of Ishihara et al. (US 2005/0245407) as evidenced by the specification.        
DuBois et al. teaches a personal care composition comprising a perfume booster accord. The human nose can detect the odor of the perfume booster accord at low concentrations. The perfume booster accord also provides a bigger bloom and longevity of scent. (See Abstract).  The personal care composition can be a deodorant. (See [0014], [0060 and claim 10).  

Labienoxime is taught in an amount of about 0.01 to 10% which overlaps with the from about 0.000001% to about 10% called for in instant claim 22.  (See claims 1-2 of DuBois).  0.01 to 10% labienoxime also overlaps with the from about 0.001% to about 0.1% called for in instant claim 25.  (See claims 1-2 of DuBois).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05.  
DuBois et al. does not teach a perfume raw material comprising a sulfur atom.  This deficiency is made up for with the teachings of Ishihara et al.
Ishihara et al. teaches a fragrance composition to be added to a hair cosmetic composition having a pH 1 to 5, comprising the following ingredients (A) and (B), or (A) and (C) or (A), (B) and (C): (A) from 0.1 to 70 wt.% of a musk; (B) from 0.001 to 80 wt. % of at least one compound selected from the following compounds (i) to (v), (c) from 0.01 to 90 wt. % of a hydrocarbon having a total carbon number of 5 to 15  and (D) 0.0001 to 1 wt. % of sulfur containing compound. (See [claims 1-2]). From the standpoint of enhancing the scent emitted, making improvement in the refreshing sensation and to give a more defined body for the fragrance it is prefer to incorporate a sulfur-containing compound as an (D) in the fragrance composition (See Ishihara [0058]). As the sulfur compounds that can be used is dibutyl sulfide 
It would have been obvious to one of ordinary skill in the art making the DuBois composition to add from 0.00001 to 1 wt% dibutyl sulfide taught by Ishihara in order to be able to mask any unpleasant smells and to ensure a balance with other materials as taught by Ishihara. 
With respect to the anti-habituating effect and index of claims 11-12, as evidenced by the specification at par. [0024], [0029], Table 9, Examples 2 and 3 and par. [0219], Dibutyl sulfide (described by its synonym 1-butylsulfanylbutane) is a disclosed example of a habituation-resistant perfume and contains a sulfide-based habituation reducing group.  Further, Dibutyl sulfide (described by its synonym 1-butylsulfanylbutane) in an amount of about 0.01 to 10% is among those moieties that produces the highest resistance to habituation, namely a four-week anti-habituation index of 4 which is greater than 3 as called for in instant claim 11. (See Table 9).    
Thus, a deodorant composition comprising dibutyl sulfide in an amount of about 0.01 to 10% will necessarily exhibit an anti-habituating effect on a consumer and will necessarily have a four-week anti-habituation index of 4, as evidenced by the specification.  The prior art teaches the same compound in the same amount (at the overlaps of the ranges). See MPEP 2112.01 [R-3]: “A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over  DuBois et al. US 2007/0071780 (3/29/2007) in view of Ishihara et al. (US 2005/0245407) as applied to claims 11-12 and 22-26 and further in view of “Antiperspirant and Breast Cancer Risk” American Cancer Society, (1/10/2008)(“ACS”).  
The teachings of DuBois in view of Ishihara are described above.  DuBois in view of Ishihara do not expressly teach a deodorant without an antiperspirant active.  This deficiency is made up for with the teachings of ACS.
ACS teaches that there has been concern in the public over a possible link between the metal salts in antiperspirants such as aluminum salts (antiperspirant actives) and breast cancer. (See Abstract).
It would have been obvious to one of ordinary skill in the art making the DuBois  in view of Ishihara composition to remove the antiperspirant active to make a deodorant composition that does not contain an antiperspirant in order to be able to eliminate this concern about this 

Response to Arguments
Applicants’ arguments of October 7, 2021 have been fully considered and found to be persuasive.  
Applicants note the cancellation of claim 17, rendering the rejections of this claim and the objection to the specification moot.  Applicants further note the amendments to claims 22 and 25 for clarification to remove unclear language and assert that this has rectified the indefiniteness.  The Examiner agrees and the indefiniteness rejection has been withdrawn above. 
Applicants argue that neither DuBois nor Dykstra teach a perfume raw material comprising a sulfur atom and the ACS reference does not remedy this deficiency.  

Applicants’ arguments have been carefully considered and are found to be persuasive.  The rejections have been withdrawn above.  Please note the new rejections.

Conclusion
Claims 11-12, 18 and 22-26 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619